[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                  MARCH 2, 2012
                           No. 11-12507
                       Non-Argument Calendar                        JOHN LEY
                                                                     CLERK
                     ________________________

                       Agency No. A088-006-762


CESAR AUGUSTO LEON CARABALLO,

                                          lllllllllllllllllllllllllllllllllllllll Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,

                                     llllllllllllllllllllllllllllllllllllllllRespondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                            (March 2, 2012)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:
       Cesar Leon Caraballo, a native and citizen of Venezuela, seeks review of

the Board of Immigration Appeals’ (BIA) order affirming the Immigration Judge’s

(IJ) denial of asylum, withholding of removal, and CAT relief. On appeal, Leon

argues (1) he demonstrated past persecution, and (2) independently established a

well-founded fear of future persecution.1 After review, we deny Leon’s petition.2

                                                I.

       Leon contends the BIA erred by relying on the fact that the incidents of

alleged persecution occurred years before Leon’s departure from Venezuela. He

also argues he established persecution based on the nature of the incidents, which

involved attacks with a knife.

       We have stated that “persecution is an extreme concept, requiring more than

a few isolated incidents of verbal harassment or intimidation.” De Santamaria v.


       1
           Although Leon also challenges the IJ’s adverse-credibility finding, we need not address
this issue. Even assuming arguendo Leon’s testimony was credible, he still fails to demonstrate
eligibility for asylum relief and withholding of removal. Moreover, because Leon did not raise
his claim for CAT relief before the BIA or this Court, that claim is both unexhausted and
abandoned. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006);
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
          The BIA did not expressly adopt the IJ’s reasoning, but agreed with the IJ’s reasoning
and findings such that we will review both decisions. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284
(11th Cir. 2001). We review the BIA’s factual determinations under the substantial evidence test.
D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18 (11th Cir. 2004). Under this test, we
“must affirm the BIA’s decision if it is supported by reasonable, substantial, and probative
evidence on the record considered as a whole.” Id. at 818.


                                                2
U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008). Although we have also

stated that “[m]inor physical abuse” does not amount to persecution, Kazemzadeh

v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009), we have rejected a rigid

physical injury requirement, De Santamaria, 525 F.3d at 1008. Rather, we will

consider the cumulative impact of mistreatment, even though each instance of

mistreatment, when considered alone, may not amount to persecution. Id.

      The record does not demonstrate that the incidents described by Leon were

more than isolated acts. Although the attacks were reprehensible, they were not as

severe as other acts this Court has held to constitute persecution. See, e.g., Mejia

v. U.S. Att’y Gen., 498 F.3d 1253, 1257–58 (11th Cir. 2007) (holding that threats

and attempted attacks over an 18-month period, culminating in an attack at

gunpoint during which FARC members threatened the petitioner and broke his

nose with the butt of a rifle, constituted persecution). Moreover, there is some

indication Leon may have been the victim of criminal acts, rather than politically-

motivated violence. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir.

2006) (holding that evidence that is consistent with acts of private violence or that

merely shows a person has been the victim of criminal activity does not constitute

evidence of persecution based on a statutorily protected ground). Considering the




                                          3
cumulative impact of the mistreatment against Leon, substantial evidence supports

the BIA’s determination that he has not demonstrated past persecution.

                                          II.

       Leon also contends that even if he did not establish past persecution, he

independently established a well-founded fear of future persecution. He claims he

fears persecution based on his membership in ORVEX, an organization of

Venezuelans in exile who protest the Chavez regime.

      If the alien “cannot show past persecution, then the petitioner must

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable.” Ruiz, 440 F.3d at 1257. “The subjective

component can be proved by the applicant’s credible testimony that he or she

genuinely fears persecution, while the objective component can be fulfilled either

by establishing past persecution or that he or she has a good reason to fear future

persecution.” Id. (quotations omitted). The petitioner must establish “a

reasonable possibility he or she would be singled out individually for persecution,

or that she is a member of, or is identified with, a group that is subjected to a

pattern or practice of persecution.” Djonda v. U.S. Att’y Gen., 514 F.3d 1168,

1174 (11th Cir. 2008) (quotations and citation omitted).




                                           4
      The BIA’s decision that Leon failed to establish a well-founded fear of

future persecution is supported by substantial evidence. Leon made multiple

return trips to Venezuela between 1995 and 1999, but did not apply for asylum

upon re-entering the United States after those trips. Rather, Leon waited until

2007 to file an application for asylum, which undermines the credibility of his

subjective fear. To the extent Leon claims he can establish a well-founded fear of

future persecution based on his association with ORVEX, substantial evidence

supports the BIA’s conclusion that the Venezuelan government would not seek out

Leon due to his involvement in the group. Because the standard for withholding

of removal is more stringent than that for asylum, the same substantial evidence

that supports the denial of asylum also supports the denial of withholding of

removal. See D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).

      PETITION DENIED.




                                         5